DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 3/9/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 3/9/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s states that Yamakoshi does not disclose “a position detection step of detecting a position of the specific site by, one the second image obtained in the fluoroscopy step, performing both of the template matching using the template and performing discrimination using the discriminator created by the machine learning,” therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remark, filed 3/9/2021, with respect to the rejection(s) of claim(s) 6, 7, 19, 20, 22-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The Examiner has withdrawn the rejections for 35 USC § 112 in response to Applicants amendments.

Allowable Subject Matter
Claims 6, 7, 19, 20, 22, 23, 24, 25, 26, 27, 28, 29 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 6, 7, 19, 20, 22-29 are allowed since the closest prior arts are Miyamoto et al (U.S. Patent Pub. No. 2015/0087881, hereafter referred to as Miyamoto), Yamakoshi et al (U.S. Patent Pub. No. 2010/0246915, hereafter referred to as Yamakoshi), Amiri (U.S. Patent Pub. No. 2019/0320995, hereafter referred to as Amiri), Long et al (U.S. Patent Pub. No. 2017/0193160, hereafter referred to as Long).
However, when looking at all the available prior arts, none teach that a learning step of, on a basis of the positive image stored in the storage step, creating a discriminator by the machine learning; a fluoroscopy step of making the X-ray detector detect the X-ray radiated from the X-ray tube and passing through the subject, and collecting . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 7/11/2019. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed on 3/29/2021 has been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/ONEAL R MISTRY/
Examiner, Art Unit 2665